Citation Nr: 1538198	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO. 13-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 for left ear hearing loss with loss of balance post surgery.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1. The Veteran experienced an additional hearing loss disability in his left ear following stapedectomies conducted in 2002 and 2003 at VA facilities.

2. The most competent and probative evidence does not reflect that the Veteran's left ear hearing loss with loss of balance was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss with loss of balance, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.

VA also satisfied the duty to provide a medical opinion where necessary.  Review of the March 2015 independent medical report reflects that it is adequate for the purpose of adjudicating the Veteran's section 1151 claim.  Specifically, report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a review of the Veteran's entire medical record.  All offered opinions are accompanied by a complete rationale.  The opinion also addressed the issues of foreseeability and negligence as required in a section 1151 claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at a February 2013 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was represented by an accredited member of the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of his left ear hearing loss.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Compensation -38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

It has been contended, including by the Veteran at the October 2014 videoconference hearing, that the Veteran developed loss of hearing acuity in his left ear, along with a loss of balance, following a series of surgeries conducted at a VA hospital in 2002 and 2003.  Review of the medical record confirms the Veteran's contentions and reflect that his left ear hearing acuity became markedly worse following the second stapedectomy in 2003.  However, the Veteran testified that his hearing was severely diminished following the first surgery in 2002 and simply never recovered.

Subsequently, the Board obtained an independent medical evaluation (IME) in March 2015 to determine whether the Veteran's left ear hearing loss was in fact caused by the surgical intervention, and if so, whether it was the result of carelessness, negligence, lack of proper skill, error in judgment or, an event not reasonably foreseeable.

The doctor's report acknowledged that the Veteran's left ear hearing acuity was markedly worse following the second stapedectomy in 2003.  He also stated that the Veteran's hearing loss was more likely than not the result of the surgical intervention.  However, as to the question of negligence, the doctor opined that it was less likely than not that the Veteran's left ear hearing loss with loss of balance was the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the medical treatment.  The doctor stated that he did not find any evidence in the record that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Further, the doctor opined that hearing loss was a reasonably foreseeable event.  He noted that hearing loss is a well-known risk of stapedectomies.  To that extent, the record contains a consent form signed by the Veteran listing hearing loss as a known risk.

Consequently, the Veteran's left ear hearing loss with loss of balance was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  The Veteran has not provided any medical opinion to the contrary.

The Board also considered the Veteran's statements and hearing testimony.  While his hearing testimony was very detailed and organized, the Veteran is not competent to provide an opinion as to the cause of the additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's left ear hearing loss with loss of balance would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

Accordingly, the most probative evidence in this case is the VA opinion which reflects that the VA acted with reasonable care and due diligence in treating the Veteran.  Therefore, a grant of disability benefits under the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss with loss of balance, is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 for left ear hearing loss with loss of balance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


